The appellant, Albert Allen, appeals from a conviction of burglary in the first degree. He has done nothing except to invoke the aid of the law to have the record, including a somewhat voluminous transcript of the evidence, filed in this court. We have examined the information and find it properly states the offense of which appellant was convicted. The evidence of his guilt is overwhelming and the instructions to the jury correctly state the law applicable to the facts. We find no reason for the appeal.
The judgment is affirmed.
LOCKWOOD, C.J., and McALISTER and ROSS, JJ., concur.